DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1, 3, 5-7, 9, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. US 2020/0210854 A1(“Srinivasan”) in view of Zhan et al.US 2015/0308191 A1(“Zhan”) and in view of Rossi et al. "Functional Multi-Layer Perceptron: a Nonlinear Tool for Functional Data Analysis." arXiv preprint arXiv:0709.3642 (2007)(“Rossi”) and further in view of Aoyama et al US 8,195,586 B2(“Aoyama”). 
Regarding claim 1, Srinivasan teaches a method for correcting for sparse data sampling in a system comprising a plurality of sensors providing sensor data associated with a plurality of equipment of the system, a database with historical data of the plurality of sensors(Srinivasan, para. 0062, As FIG. 4 details, “The communication module 402 may be configured to transmit and receive data between two or more modules in component failure prediction system 104. In some embodiments, the communication module 402 is configured to receive information ( e.g., historical sensor data and/or current sensor data) regarding assets of the electrical network 102 (e.g., from the power system 106, sensors within components of the electrical network 102 such as the renewable energy sources 112, third-party systems such as government entities, other utilities, and/or the like).” Srinivasan teaches, the communication module 402 is configured to receive information ( e.g., historical sensor data and/or current sensor data) regarding assets of the electrical network (i.e. a plurality of sensors providing sensor data associated with a plurality of equipment of the system, a database with historical data of the plurality of sensors)), the method comprising: 
assembling sparse measurements of the sensor data across the plurality of equipment of the system with sparse measurements from the historical data of the plurality of sensors in the database (Srinivasan, para. 0059, As FIG. 1 details, “For example, the component failure prediction system 104 may first utilize a first process that does not reduce dimensionality of the historical data to generate and/or identify labels. The fault detection by information fusion may also utilize a second process that reduces dimensionality of the historical data and then generates and/or identifies labels. The results of the two processes may be combined (e.g., "fused") to generate combined historical labels that may be utilized to generate one or more models. The models may be utilized by the component failure prediction system 104 to identify new states (e.g., using labels) in new sensor data (e.g., "current sensor data").” Srinivasan teaches identify new states (e.g., using labels) in new sensor data (e.g., "current sensor data")(i.e. assembling sparse measurements of the sensor data across the plurality of equipment of the system) the two processes may be combined (e.g., "fused") to generate combined historical labels that may be utilized to generate one or more models (i.e. with sparse measurements from the historical data of the plurality of sensors in the database)); 
for each time series of the assembled sparse measurements of the sensor data, inferring statistics regarding a relationship between different time steps from the sparse measurements of the sensor data(Srinivasan, paras. 0085-0086, As FIG. 4 and 5 detail, “In parallel, serial, or asynchronously, the reduced dimensionality analytics module 406 may analyze the received historical sensor data ( e.g., the extracted features of the received historical sensor data) by reducing dimensionality and/or analyzing the historical sensor data using analysis that reduces the dimensionality of the data… For example, the reduced dimensionality analytics module 406 may determine an empirical mean along each dimension (e.g., column) of the historical sensor data, calculate deviations from the mean, and find the covariance matrix from the outer product (e.g., of the mean-subtracted data matrix).” Srinivasan teaches in parallel, serial, or asynchronously, the reduced dimensionality analytics module 406 may analyze the received historical sensor data ( e.g., the extracted features of the received historical sensor data)(i.e. for each time series of the assembled sparse measurements of the sensor data) the reduced dimensionality analytics module 406 may determine an empirical mean along each dimension (e.g., column) of the historical sensor data, calculate deviations from the mean, and find the covariance matrix from the outer product (e.g., of the mean-subtracted data matrix)(i.e. inferring statistics regarding a relationship between different time steps from the sparse measurements of the sensor data)). 
Srinivasan does not teach: determining an overall function for each sensor type of the plurality of sensors across all equipment from the inferred statistics; deriving a specific instance for each of the plurality of equipment that model the sensor data for the each of the plurality of equipment, from the overall function; incorporating the specific instances to learn a predictive maintenance model for each equipment, the predictive maintenance model configured to generate predictions for predictive maintenance.
However Zhan teaches determining an overall function for each sensor type of the plurality of sensors across all equipment from the inferred statistics(Zhan, paras. 0027-0033, “According to Karhunen-Loeve theorem, a stochastic process can be represented by an infinite linear combination of orthogonal functions:                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        ∞
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                
                            
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            (
                            
                                
                                    t
                                
                                
                                    i
                                    j
                                
                            
                            )
                        
                     is the grand mean curve of the signal across all units,                        
                             
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                        
                     is the value of the sth eigenfunction at                         
                            
                                
                                    t
                                
                                
                                    i
                                    j
                                
                            
                        
                    , the number of eigenvalues                         
                            
                                
                                    N
                                
                                
                                    X
                                
                            
                        
                     to be included can be determined based on the explained proportion of functional variation, and                         
                            
                                
                                    θ
                                
                                
                                    j
                                    s
                                
                            
                        
                     are the unit-specific FPCA scores… These eigenfunctions can be estimated in a nonparametrical manner.                        
                             
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is one of its independent realizations of the stochastic signal R(t). The relationship of eigenvalues and eigenfunctions can be found via the Fredholin integral eigenequation on the covariance                         
                            
                                
                                    C
                                
                                
                                    R
                                
                            
                            (
                            u
                            ,
                             
                            v
                            )
                        
                     of R(t):                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                             
                                            v
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            v
                                        
                                    
                                    d
                                    v
                                    =
                                    
                                        
                                            λ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    ,
                                     
                                    0
                                    ≤
                                    u
                                    ≤
                                    T
                                
                            
                        
                    ... Considering other model parameters, Eq. (1) becomes:                         
                             
                             
                            
                                
                                    X
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    ϵ
                                
                                
                                    i
                                    j
                                
                            
                            ,
                             
                            i
                            =
                            1,2
                            ,
                            …
                            ,
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                        
                    .” Zhan teaches                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                    ≈
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    ϵ
                                
                                
                                    i
                                    j
                                
                            
                            ,
                             
                            i
                            =
                            1,2
                            ,
                            …
                            ,
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                        
                     (i.e. determining an overall function for each sensor type of the plurality of sensors across all equipment) The relationship of eigenvalues and eigenfunctions can be found via the Fredholin integral eigenequation on the covariance                         
                            
                                
                                    C
                                
                                
                                    R
                                
                            
                            (
                            u
                            ,
                             
                            v
                            )
                        
                     of R(t):                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                             
                                            v
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            v
                                        
                                    
                                    d
                                    v
                                    =
                                    
                                        
                                            λ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    ,
                                     
                                    0
                                    ≤
                                    u
                                    ≤
                                    T
                                
                            
                        
                    (i.e. from the inferred statistics)); deriving a specific instance for each of the plurality of equipment that model the sensor data for the each of the plurality of equipment, from the overall function(Zhan, para. 0035-0037, “The grand mean smoother across all available training degradation signals                         
                            X
                        
                                             
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            11
                                                        
                                                    
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                             
                                            
                                                
                                                    X
                                                
                                                
                                                    m
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     can be captured by Locally Weighted Scatterplot Smoothing (LOWESS) technique. The prominent advantage of LOWESS is to model a process without relying on physical knowledge about the process.” Zhan teaches The grand mean smoother across all available training degradation signals                         
                            X
                        
                                             
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            11
                                                        
                                                    
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                             
                                            
                                                
                                                    X
                                                
                                                
                                                    m
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     can be captured by Locally Weighted Scatterplot Smoothing (LOWESS) technique (i.e. deriving a specific instance for each of the plurality of equipment that model the sensor data for the each of the plurality of equipment, from the overall function)); incorporating the specific instances to learn a predictive maintenance model for each equipment, the predictive maintenance model configured to generate predictions for predictive maintenance(Zhan, paras. 0051-0062, “For each engine, sensor readings were collected from 26 sensor channels and the sensor measuring the Low Pressure-Turbine (LPT) outlet temperature was utilized to indicate degradation process. The training dataset include LPT readings from ten engines from inception of their operations to the moment that they failed…The FPCA model includes a grand mean function, several eigenfunctions, and Functional scores. In this example, the bandwidth chosen for the mean function is 5.9474, and the bandwidth values for the covariance function are (1.4795, 1.4795). From the training dataset, the first three eigenvalues are:                         
                            
                                
                                    
                                        
                                            ρ
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                        
                    =78601,                         
                            
                                
                                    
                                        
                                            Σ
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                        
                    =4327 and                         
                            
                                
                                    
                                        
                                            ρ
                                        
                                        ^
                                    
                                
                                
                                    3
                                
                            
                        
                    =3046, which account for 98.33% of Functional Variation Explained (FYE). Assuming 95% of FYE, the FPCA model for the LPT signal based on a transformed axis can be expressed as:                         
                            
                                
                                    t
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    t
                                
                            
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        3
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            ϵ
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                        
                    . The FPCA model obtained from the training dataset was used to predict the failure moments for each test units given the different available proportions of LPT signal readings…” Zhan teaches For each engine, sensor readings were collected from 26 sensor channels and the sensor measuring the Low Pressure-Turbine (LPT) outlet temperature was utilized (i.e. incorporating the specific instances to learn) the FPCA model for the LPT signal based on a transformed axis can be expressed as:                         
                            
                                
                                    t
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    t
                                
                            
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        3
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            ϵ
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                        
                     The FPCA model obtained from the training dataset was used to predict the failure moments for each test units given the different available proportions of LPT signal readings (i.e. a predictive maintenance model for each equipment, the predictive maintenance model configured to generate predictions for predictive maintenance)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan’s method in view of Zhan the motivation to do so would be to use Functional Data Analysis to construct a Functional Principal Component Analysis model rather than a Path Classification and Estimation Model to achieve higher estimation accuracy on sensor signals (Zhan, para. 0062, The FPCA model disclosed herein performs better in comparison with others, such as the Path Classification and Estimation Model (PCE), which combines the linear regression and kernel weighted average. Table 2 summarizes the percentage of estimation errors of the FPCA model and the PCE model. As shown, the FPCA model offered much higher estimation accuracy for all the five test components from 50% available signal proportion up to 80%.”). 
Srinivasan does not teach: by embedding the specific instances into a functional neural network, the functional neural network to extract curvature information, comprising at least one functional neuron in a first layer and at least one numerical neuron in a second layer. 
However, Rossi teaches by embedding the specific instances into a functional neural network, the functional neural network to extract curvature information, comprising at least one functional neuron in a first layer and at least one numerical neuron in a second layer(Rossi, pgs. 18-23, see Table 1, “We start our experiments with synthetic data, more precisely with waveform data…This is a three-class problem in which each class is obtained thanks to convex combination of three shifted triangular waveforms. The generating waveforms are continuous curves defined on [1, 21] by:                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            6
                                            -
                                            
                                                
                                                    t
                                                    -
                                                    11
                                                
                                            
                                            ,
                                             
                                            0
                                        
                                    
                                
                            
                            ,
                             
                        
                                              
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            (
                            t
                            -
                            4
                            )
                        
                    ,                         
                            
                                
                                    h
                                
                                
                                    3
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            (
                            t
                            +
                            4
                            )
                        
                     [where the] [f]unctions to classify have the following general forms:                         
                            x
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    u
                                
                            
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                            (
                            t
                            )
                        
                     for class 1,                         
                            x
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    u
                                
                            
                            
                                
                                    h
                                
                                
                                    3
                                
                            
                            (
                            t
                            )
                        
                     for class 2,                         
                            x
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    u
                                
                            
                            
                                
                                    h
                                
                                
                                    3
                                
                            
                            (
                            t
                            )
                        
                     for class 3[i.e. the functional neural network to extract curvature information]…[i]n order to stay closer to the functional framework, we…work therefore with vectors from                         
                            
                                
                                    R
                                
                                
                                    101
                                
                            
                        
                     which correspond to an uniform sampling of each function on [1, 21]…our functional approach [FMLP in Table 1] in which functional weights are represented thanks to B-splines and the alternate implementation of our method based on projection on the same B-splines basis [FpMLP in Table 1][i.e. by embedding the specific instances into a functional neural network comprising at least one functional neuron in a first layer and at least one numerical neuron in a second layer].”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan’s method in view of Rossi the motivation to do so would be to combine functional neurons with classical multi-layer perceptrons (MLP) to better classify functional inputs such as continuous curves than classical multi-layer perceptrons(MLP) (Rossi, pgs., 19-20, see also table 1, “[As table 1 details,] [r]esults are very satisfactory. First of all, our functional approaches overcome the classical MLP method (the main functional approach gives the best results)… [a]n important result is that for all simulations, functional approaches overcome the classical MLP.”).
Srinivasan does not teach: wherein the overall function for the each sensor type is a sequential model determined for a series of non-overlapping time windows of the sensor data.
However, Aoyama teaches wherein the overall function for the each sensor type is a sequential model determined for a series of non-overlapping time windows of the sensor data(Aoyama, col. 9, lines 45-67 and col. 10, lines 1-62, see also. fig. 4, “FIG. 4 is a diagram of input and output of the RNN as the prediction model performed when time series data from the time series data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                    , at time t to time series data                         
                            
                                
                                    X
                                
                                
                                    t
                                    +
                                    3
                                
                            
                        
                    , at time t+3 three times later are predicted by using the RNN [i.e. sequential model determined for a series of non-overlapping time windows]… [t]he time series data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                    =(                        
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    3
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    4
                                
                            
                        
                    ) at time t supplied to the time-series-data predicting unit 21 includes the sensor data (                        
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    3
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    4
                                
                            
                        
                    ) at time t from the sensor [i.e. of the sensor data]… [t]he time-series-data predicting unit 21 sequentially calculates, using the RNN stored in the model storing unit 11 prediction values                         
                            
                                
                                    X
                                
                                
                                    t
                                    +
                                    1
                                
                                
                                    *
                                
                            
                        
                     to                         
                            
                                
                                    X
                                
                                
                                    t
                                    +
                                    N
                                
                                
                                    *
                                
                            
                        
                     of time series data                         
                            
                                
                                    X
                                
                                
                                    t
                                    +
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    X
                                
                                
                                    t
                                    +
                                    N
                                
                            
                        
                     at respective times up to time t+N[.] N times later with respect to the input of the time series data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                    , at time t.”). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan’s method in view of Aoyama the motivation to do so would be to project a D-dimensional vector representing sensor data to a  one-dimensional space to calculate target values of the sensor data (Aoyama, col. 8, lines 57-67, col. 9, lines 1-4, “For example, it is assumed that, as explained in FIG. 2, the vector (                        
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    3
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    4
                                
                            
                        
                    ) is adopted as the time series data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                    . Then, the prediction value and the target value of the sensor data shown in FIG. 3 are a prediction value and a target value of certain one-dimensional sensor data among the four dimensional sensor data                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    S
                                
                                
                                    3
                                
                            
                        
                    ,and                         
                            
                                
                                    S
                                
                                
                                    4
                                
                            
                        
                    …[i]n FIG. 3, a value obtained by multiplying the prediction value of the sensor data by 1.2 using a function for multiplying the prediction value of the sensor data by 1.2 is determined as the target value of the sensor data.”).
Regarding claim 3, Srinivasan in view of Zhan and in view of Rossi and further in view of Aoyama teaches the method of claim 1, wherein the predictions for predictive maintenance comprises a failure prediction label indicative of one or more of failure, non-failure, or remaining useful life(Zhan, paras. 0057-0059, “The reliability metric applied here is called Life Consumption(LC):                         
                            L
                            i
                            f
                            e
                             
                            C
                            o
                            n
                            s
                            u
                            m
                            p
                            t
                            i
                            o
                            n
                            =
                             
                            
                                
                                    T
                                    (
                                    Q
                                    u
                                    e
                                    r
                                    y
                                    )
                                
                                
                                    T
                                    (
                                    F
                                    a
                                    i
                                    l
                                    u
                                    r
                                    e
                                    )
                                
                            
                        
                     where T(Query) stands for current query moment, and T(Failure) means the real or predicted failure time. Another similar metric is remaining useful life, which is: Remaining Useful Life=T(Failure)-T(Query).”). 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Srinivasan with the above teachings of Zhan for the same rationale stated at Claim 1.
Regarding claim 5, Srinivasan  in view of Zhan and in view of Rossi and further in view of Aoyama teaches the method of claim 1, wherein the inferring the statistics regarding the relationship between the different time steps from the sparse measurements comprises determining mean and a covariance function estimation for the each time step of the sparse measurements of sensor data(Srinivasan, paras. 0085-0086, As FIG. 4 and 5 detail, “For example, the reduced dimensionality analytics module 406 may determine an empirical mean along each dimension (e.g., column) of the historical sensor data, calculate deviations from the mean, and find the covariance matrix from the outer product.” Srinivasan teaches determine an empirical mean along each dimension (e.g., column) of the historical sensor data, calculate deviations from the mean, and find the covariance matrix from the outer product(i.e. determining mean and a covariance function estimation for the each time step of the sparse measurements of sensor data)) 
and wherein determining the overall function comprises conducting eigen decomposition on the covariance function to determining the eigenfunctions as the overall function for each sensor type of the plurality of sensors across all equipment(Zhan, paras. 0027-0033, “These eigenfunctions can be estimated in a nonparametrical manner.                        
                             
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is one of its independent realizations of the stochastic signal R(t). The relationship of eigenvalues and eigenfunctions can be found via the Fredholin integral eigenequation on the covariance                         
                            
                                
                                    C
                                
                                
                                    R
                                
                            
                            (
                            u
                            ,
                             
                            v
                            )
                        
                     of R(t):                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                             
                                            v
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            v
                                        
                                    
                                    d
                                    v
                                    =
                                    
                                        
                                            λ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    ,
                                     
                                    0
                                    ≤
                                    u
                                    ≤
                                    T
                                
                            
                        
                    .” Zhan teaches The relationship of eigenvalues and eigenfunctions can be found via the Fredholin integral eigenequation on the covariance                         
                            
                                
                                    C
                                
                                
                                    R
                                
                            
                            (
                            u
                            ,
                             
                            v
                            )
                        
                     of R(t):                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                             
                                            v
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            v
                                        
                                    
                                    d
                                    v
                                    =
                                    
                                        
                                            λ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                    ,
                                     
                                    0
                                    ≤
                                    u
                                    ≤
                                    T
                                
                            
                        
                     (i.e. conducting eigen decomposition on the covariance function to determining the eigenfunctions as the overall function for each sensor type of the plurality of sensors across all equipment)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Srinivasan with the above teachings of Zhan for the same rationale stated at Claim 1.
Regarding claim 6, Srinivasan in view of Zhan and in view of Rossi and further in view of Aoyama teaches the method of claim 5, wherein deriving a specific instance for each of the plurality of equipment that model the sensor data for the each of the plurality of equipment, from the overall function comprises: 
projecting sensor curves into an eigenspace defined by the eigenfunctions for the plurality of sensors(Zhan, paras. 0027-0033, “According to Karhunen-Loeve theorem, a stochastic process can be represented by an infinite linear combination of orthogonal functions:                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        ∞
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                
                            
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            (
                            
                                
                                    t
                                
                                
                                    i
                                    j
                                
                            
                            )
                        
                     is the grand mean curve of the signal across all units,                        
                             
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                        
                     is the value of the sth eigenfunction at                         
                            
                                
                                    t
                                
                                
                                    i
                                    j
                                
                            
                        
                    , the number of eigenvalues                         
                            
                                
                                    N
                                
                                
                                    X
                                
                            
                        
                     to be included can be determined based on the explained proportion of functional variation, and                         
                            
                                
                                    θ
                                
                                
                                    j
                                    s
                                
                            
                        
                     are the unit-specific FPCA scores. The set of orthonormal eigenfunctions                         
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                        
                     account for the basic functions about the expansion of the signal which approximates the signal as closely as possible.” Zhan teaches                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        ∞
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                
                            
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     (i.e. projecting sensor curves into an eigenspace)The set of orthonormal eigenfunctions                         
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                        
                     account for the basic functions about the expansion of the signal which approximates the signal as closely as possible (i.e. defined by the eigenfunctions for the plurality of sensors));
estimating a slope parameter for the projected sensor curves(Zhan, paras. 0027-0037, “According to Karhunen-Loeve theorem, a stochastic process can be represented by an infinite linear combination of orthogonal functions:                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        ∞
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                
                            
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            (
                            
                                
                                    t
                                
                                
                                    i
                                    j
                                
                            
                            )
                        
                     is the grand mean curve of the signal across all units…The grand mean smoother across all available training degradation signals                         
                            X
                        
                                             
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            11
                                                        
                                                    
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                             
                                            
                                                
                                                    X
                                                
                                                
                                                    m
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     can be captured by Locally Weighted Scatterplot Smoothing (LOWESS) technique…The local approximation can be fitted by the local linear kernel regression with the coefficients [a0 ,a1] estimated by:                         
                            m
                            i
                            n
                            
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                m
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                
                                                    W
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                    -
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            i
                                                                            j
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            h
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            X
                                                                        
                                                                        
                                                                            j
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    t
                                                                                
                                                                                
                                                                                    i
                                                                                    j
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    a
                                                                                
                                                                                
                                                                                    0
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    a
                                                                                
                                                                                
                                                                                    1
                                                                                
                                                                            
                                                                            t
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Zhan teaches The local approximation can be fitted by the local linear kernel regression with the coefficients [a0 ,a1] estimated by:                         
                            m
                            i
                            n
                            
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                m
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                
                                                    W
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                    -
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            i
                                                                            j
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            h
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            X
                                                                        
                                                                        
                                                                            j
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    t
                                                                                
                                                                                
                                                                                    i
                                                                                    j
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    a
                                                                                
                                                                                
                                                                                    0
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    a
                                                                                
                                                                                
                                                                                    1
                                                                                
                                                                            
                                                                            t
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (i.e. estimating a slope parameter)                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        ∞
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                
                            
                            
                                
                                    ξ
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            ≈
                            
                                
                                    M
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     (i.e. for the projected sensor curves)); 
and estimating an individual sensor curve for each of the plurality of sensors according to the slope parameter(Zhan, paras. 0043-0046, “Given estimation of all the model parameters, the sensor signal                         
                            
                                
                                    X
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            j
                                        
                                    
                                
                            
                        
                     at time                         
                            
                                
                                    t
                                
                                
                                    k
                                    j
                                
                            
                            (
                            k
                            >
                            i
                            )
                        
                     can be predicted by:                         
                            E
                            [
                            
                                
                                    
                                        
                                            X
                                        
                                        ^
                                    
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            j
                                        
                                    
                                
                            
                            ]
                            =
                            
                                
                                    
                                        
                                            M
                                        
                                        ^
                                    
                                
                                
                                    X
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        s
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            θ
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                        
                                        
                                            j
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ξ
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    k
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Srinivasan with the above teachings of Zhan for the same rationale stated at Claim 1.
Referring to independent claims 7 and 13, they are rejected on the same basis as
independent claim 1 since they are analogous claims. 
	Referring to dependent claims 9 and 11-12 they are rejected on the same basis as
dependent claims 3 and 5-6 since they are analogous claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0257498 Al (details an information processing in which analog data from sensors are converted into digital data)
US 10,859,384 B2 (details systems and methods for taking autonomous vehicle sensor data representing geographic cues and mapping the autonomous vehicle within the surrounding environment)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Adam Clark Standke
Assistant Examiner
Art Unit 2129

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.